      Case 2:20-cv-00449-PD Document 19 Filed 06/10/20 Page 1 of 2 Page ID #:47



 1   ANDREW T. KOENIG, State Bar No. 158431
 2   Attorney at Law
     93 S. Chestnut Street, Suite 208
 3   Ventura, California 93001
 4   Telephone: (805) 653-7937
     Facsimile: (805) 653-7225
 5
     E-Mail: andrewtkoenig@hotmail.com
 6
     Attorney for Plaintiff Maria Anguiano Mejia
 7
 8
 9                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10                            WESTERN DIVISION
11
     MARIA ANGUIANO MEJIA,                ) CASE NO. CV 20-00449-PD
12
                                          )
13         Plaintiff,                     ) ORDER
14
                                          ) AWARDING ATTORNEY’S
               v.                         ) FEES AND COSTS PURSUANT
15                                        ) TO THE EQUAL ACCESS TO
16                                        ) JUSTICE ACT, 28 U.S.C.
     ANDREW SAUL,                         ) § 2412(d)
17   COMMISSIONER OF SOCIAL               )
18   SECURITY,                            )
                                          )
19
           Defendant.                     )
20
21       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
22   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
23
     Justice Act in the amount of THREE -THOUSAND FIVE-HUNDRED FIFTY
24
25   DOLLARS and 83 CENTS ($3,550.83), as authorized by 28 U.S.C. § 2412(d), and
26
     Court costs in the amount of FOUR-HUNDRED DOLLARS and NO CENTS
27
28   ($400.00), as authorized by 28 U.S.C. § 2412(d), and Court costs in the amount of



                                            -1-
      Case 2:20-cv-00449-PD Document 19 Filed 06/10/20 Page 2 of 2 Page ID #:48



 1   FOUR-HUNDRED DOLLARS and NO CENTS, pursuant to 28 U.S.C. § 1920
 2
     subject to the terms of the Stipulation.
 3
 4   Dated: June 10, 2020           PATRICIA DONAHUE
                               ________________________________________
                                    UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                -2-
